          'RoMv\.v\      L_ l-\<u s k'°'
               8:21-cv-00098-RGK-PRSE   Doc # 1                                                 Filed: 03/10/21 Page 1 of 10 - Page ID # 1
          ~ oe(~\      (-Ov("+h-ov s.e,
                                                                                                                                                             N'<--    h.)  C C\.s,..e_
                                                                                                                                                             c.. ''-I .\ \ CCA.$--e....
                                                                                                                                                                                                                      ?ett)e.
                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                0~




          -- - ---1,
          '\     11                      Sc.\)~\...              j_    'o+~ fl tq,,r,."                                                                         ('ro S-e....
               ~v\ ~                     .1- j_ 5-z.,                                                                                                   -~c. . t=-~•±r-
        C'.)"""' (,,...""   t....    I
                                                  ,.,,
                                             f',1 \::.   ~       68 .i O         2-                                                                            8 ·,;i) CA/q f
         1\o ')e )0c 1~ ~
       "\Z \t.\...i...< c G- ~'Of>F,                                                                                                            L c.-..,... c. t... ~ kr t,..c ...,,_,,,,_ \ 7 ._) ~ '
                                                                                                                                                ~~o \ \.~S+. 0 S 1--r"~-t-
      (\ \-t( :              Av >. 't-."'           t: C,,.... 1,. \ c!       L j'---\-\eL--.\-""-,-                                            L-\'-"L-o\V\          1     1'4 f. _                    b~52~
                                                                                                                                                ~ 7:;          tR--\ \ ~B [o..~~,,j\~
       CF l'i :                 S     \"l. '2-o5

     ~-,&)I\          :             /4,~.f.-~                                             ~                                                                                 ''·O
                                                                                                                                                                                 ..,          r---)
                                                                                                                                                                                              =·    Cl
                                                                                                                                                                                                    c:n~
     v~\.e.c- -                                                                                                                                                                  -
                                                                                                                                                                                .,
                                                                                                                                                                                              -
                                                                                                                                                                                              I'-...}
                                                                                                                                                                                                    -!U)
                                                                                                                                                                                                         :-,...-:;.
                            . C ~ '""'._ ,0 lo                    - 2 c         1,... I
                                                                                                                                                                                C)
                                                                                                                                                                                rr-1
                                                                                                                                                                                              -,,.
                                                                                                                                                                                              :;;;       no
                                                                                                                                                                                                         - __
                                                                                                                         t,., ~~Y;l-11··~0
                                                                                                       r;-- ..,..,... ~J:.1"""'                                                                                                 f
                                                                                                                                 hl C                                           ..,.0 ..i o
                                                                                                       /   ..     -;5;           ~.?::·
                                                                                                                            ,lf p,•!   ,   .'      ~~                                     :::::,         -{ (./) "Ti / '
                                                                                                                                                                                                                                ,!,

                                                                                                       6i "''='                 .<.101,.
                                                                                                                                                                                                         '?~,:_ ,.,
                                                                                                                                                                                -!                       -~om
                                                                                                                  MAR 1 0 2021                                              --~               -0
                                                                                                                                                                                              ::!!:
                                                                                                                                                                                                        '_i*.--1,0
                                                                                                                                                                                                        :::::ic;


                                    ? \(A\"' \:j'.t° :
                                                                                                                                                                                                        ::Ve::,
                                                                                                                         ,:cLERi< · ... ·                                      c-)            -         _;.> c::
                                                                                                                                                                               r-              ... ,    (.();t)
                                                                                                       U.3. DISTRICT COURT                                                     rr,            C>        -;;,::-1
                                                                                                                                                                            ·22
                                                                                                                                                                             .....,,,,...,.   O"\        :t>     '

                                                                 Av~~\--,                     <i:,(jw~f ~                         L •':)'h\-~e~,-\-ksw-

                                    ~¼Ac°'"'\ :
                                            ' v \I'\.\\-e.2- s ~~¼ ~                                                       ~ e.. lA~ ~ he>V"'\.                               ? r O') '("" M                               )


 z uV\\\.tc. ~lr"-\.e-~                            (e,~\.fµ.\                  ~v-.k\\,")tV"\<.J!..                               AGe,.,.-_c. 1 ,
~ vV\'\\-tc $\-"t\.+-t)                                  ('.l~\;\)nfA\             5e,.,CvY-\+,                             (\~~-,~·,s-\,r«Ah~~

~     u "'\\t e,            ~ ~&\¼,)
                                                         A,\'(     for<...L         I     f;    U\/\',\.t.t               S~+e..s                           M<Ar°\v-..Q...                    Wf{.lS                  J



                                     M Ae           Q '-' <,.. { V" "-\         \?y,c.'.) -w-U- ,           1-\ O W                    ~ J              ~    ~'-'"'1$ ~..-, I
~
                                                                                                                             &-\. ("
        ~,r--e."" (; {I,.                                    '     .      '
.,      1-. o~ef .\.\·"'{ t\S~""'                         D-v\,-..tU"          V SA~              t,.0}~1r<\,.l,. \


to         )(. f r,e'-1                   \-¾~('(\J\)'-""          ~..:::.~               I       '1            s ~ ¼-..\-                      Gf      \   '2- hJ   A' ~
                                                                                                                                                                                                                                                                                         J
                                                                                                                                                                              ~                       ~
 cO                             _j                                              ~                                        \J"\                       s:                        ._I                     ._;
-..,,,,-                                                                        .._.J                                    -.....J                    J
                                    I,./                                                                                                                                                                                                                                         9.
                                                                                                                                                                                                                                                                                 --.A ,
                                                                                                                                                                                                                                       f...,                                     :(
                                     ''··                                                                                                                                                                                                .,r
                                       J                                                                                                                              ,                               v'
                                                                                                                                                        ,         .       ,    i
                                                                                    ,,, '                   -.                -\                                                                      0                                  }
                                                                                                                                                        _,...,                                                                                                                     ~
                                                                                                                              9"
                                                                                                                               ,.,                                             ~                      .L                                       j
                                                               -0                    /,.....,                                                               ~-                 -"')                   (0
 C
  tA             1? /:-;.,'_,,,                                --c,..                   ~
                                                                                                            ,r:---
                                                                                                            cv                s                             i,                                        .....                                                         ~
                                                                                                                                  ~
                                         ("Q     .                                  J                       i~                                                                                                                                                                      ~                    '   ~:-
                                                                                                                 _..,.                                      ~-.                ('\
                                                                                                                                                                                                      -7
                                    ,....S                      ~                       ~                                         J.                        Q;                                        s                                        0                                    .,,.
                                             ~;                  .
                                                                                        _.,,                                                                                       -"\
                                                                                                                                  5                                                ✓-
   b               C                         ~
                                                                 -                                                            .J                             :i                                           t'
                                                                                                                                                                                                          ),
                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                   ..               6...-        . Ff._
                  ·c,,.,-,                                       s                                               V
                                                                                                                                                                                                                                                                                   ,:r;
                                                                  I.I"                  C                   i
                                                                                                                                                                              ·. 1                                                                                  (..
   t                ~-                                                                                           C                                                                                                                                                                   f        ',
                                             c                                          v-                                                                                          !IA
                                                                                            ~                     ""'t:. C                                                                                {... )
                                                                                                                                                                                                                                                                      s
   ~                 0                       f                                                                     1,...,,.                                                                                                 J\                                                       7',
                        ~                                               _r.                                                 >
                                                                                                                            .,                                                      'Y                                      ~                                                                 ,,
    ~                                                                                       0                                                                                                             1                                        6                                  6..                          _.,,
                                                                        ~                   ~-                                                                                 (..>
                                                                         )                                           ~                ~                                               $'                  5                 ""',,,.-               (                                     0··       "
                                                                                                                                                                                                                                                                                                                   (I>
                                               ~                                                                     ~                (v                                              ,.,                                    'f                    --                :s:-
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                             'I'                                     (                    ,-;                      0--
                                                                                                                                                                                         )
   ~
    -                                                                                                       i.       ~                                                                (P
                                                                                                                                                                                                              ~,,,                                 5
                                                                                                                                                                                                                                                   (J                                         )                    ("
    -                                                                   :I>                 )::;,-                                    ~                                                                                                            ,,, ,                           ..c:S'·,                        ~
                                                                                                                                                                                         ~                     --r                                                                        \
    b                                            ~
                                                                                                                                                                                                                                                                      >'>'
                    .   .,                                              l                   -""                                                                                                           _J                 0                         '.1'           }                                            r
    -                        ,,,,                ~
                                                 r                       ';                                                           f                                                                                                                                                  0-··-,
                             -..,,,.,.--,.                               0-                 0                        i                 1'                                                J.--                                "'                                                                                    -
                              ,,r                                                                                                      J/>                                               -                                                                                                5
                              ..;---                                     :t                 ,.,..           iI                                                                           C                                                                                'fa
                                                                                                I'                                                                                                                                                      J--
                                                     }                   t9                                 \                                                                                                                  10
     0,, '                    7·
                              -i·
                                                 r
                                                 ,..;~
                                                                            s
                                                                                                ""
                                                                                                ~           ~
                                                                                                                         t'            (-)
                                                                                                                                                                                           5
                                                                                                                                                                                             )
                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                       -C                 ~·              -1-                      0
     V'                             r·               ('                     .,y                 ~                                      ;'                                                   r-                                                          1            ~
                                                                                                            ;                                                                                )                                  0                                    --1'
     ~                                                                                                                                 L                                                                                                                 \--               er
                                                                                                                                                                                                                                                                                              ~                     ~
                                                                                                            1                                                                                .-   .                             ..1.                                                                                ~
                                                                                                                                       ,_,.,.,.,.                                                                                                         )
      IJ
      .,,
      _,,.
      .,..
             ,
                        -    ~
                             .,,
                                                  -+-
                                                      :>',
                                                     ..._
                                                                         --t)
                                                                             ~
                                                                                                                     s0
                                                                                                                          (_            ✓•                                               _r                                                                                                                         r-
                                                                                                                                                                                                                                                                                                                    0
                                                                             ,,.                                                           ');'
                                                                                                                          (,)                                                                                                                                               i'
       k                       -6\.              .....§
                                                                              £.
                                                                                                t                        -"),              >                                                                                                             7J
                                                                                                                                                                                                                                                                                              (                      J
                                                     -~                                                                                 v'                                                                                                               ....                                 --t-
    .J.                                                                         ~                                         )
                                                                                                                                                                                                                                                   '-},                                  ·C
                             ~                       ·::r.                      r                ~                                                                                                                                                                        -~
                             '""-ii                      5'                 _{                                            J.
                             -~                                                                                                                                                                                                                           --t"             ,r\
      ~
      _,,,                     ~               ~                                                 0                        ""~                                                                                                                             if
                                                                                                                                                                                                                                                                                              ~""l
                                                                                                 5                                                                                                                                                                          ~                 ~
   c.$'                         ...i...-                                        ....,
                                                                                 _,              ,,,,.                    -t'
                                                                                                                                           r.. -
                                                                                                     --t"
                                                                                                                                                                                                                                                                                                                         8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 2 of 10 - Page ID # 2




       ~                                                 '[                  ...s-                   0                                     r
       ~                                                                                                                                                                                                                                                                     u\
                                                         -·                        '>
                                                                                   -\"'
                                                                                   ......
                                                                                                     \
                                                                                                                                                                                                                                                          r:
                                                                                                                                                                                                                                                          .l
                                                                                                                                                                                                                                                          ,., '
                                                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                                                  G
                                                         ;::                                                                                                                                                                                                  po             C9                    "')
                                                                                                                                                                                                                     ,'';
                                                                                                                                                                                                                                                                             t:>
                                                                                                                                                                                                                                                               I.
         8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 3 of 10 - Page ID # 3




      vv·\\-\... \¼ -\-~-..~         'e..ot"'"-a      '       ~ ; \ \ u 5e \ -e .\vk< S,
\\ , I:> , c , D ~ -- . · 'T'-0·... \ ._ s:t. D:ef, .... c~,,-\- ~ l,J 1\.-1.-. ·,'"' P-~
k..,1 t" \-                ~
                 \.- \ c,\.-  C t- "' \"' e,\ v M.           C, 0 -- 01/.   ,,\~_,_. -;,.;t'> b?'J (f~-,-    ~
 ,Ch) ""'? t {   \', ',\-t C,  0"'      \" IAl) .e,, i:) ,...L •    \N \ \-h RQ_,\ ·, \, -\--0 ¾-a\ \;:                         ~
    \ \.':,¼ '--           ~              \-,½          \ -t- \-\u<              Pr~so ~4 a. . ,,,_;,\-\.- \.-k                             1c. '1 c   "'+
    (:\I     ~l            (.,,     '\)     __ _




\-\ . -ve.\-t --- t .- "¼ :                                 j_           v "" \¼ ~ ~-\-t.. ¼"" 'l<..l."" c, t'\ ()\A                        r~<"""
    1.      V     ~ ·, \t G        ::, \-i-   ~ ',         C,t."' \-f ,,_\        "1.: "' \e,\ \ i 'J"- ~ <A..         T,, 0 ~"' C'1

                                                 },J 0-..\.;',)~l-..\       ~t, '- \,j ~~ ,      A~""" 'iv-\ \~ti"'~ \-;o""'            J

         \) ¼ \   \.t. ~    s ·\-"' \(, ~                                                                                           ,v\ ~ ( \ ""'2_      to--
?
                                                                                         ?       Vh\¼ C ~ ~\e. <:,
                                  '5 \-t\.¥:-\          \\,\'(          ~("(/4.. J

L.-\       v ""~~c                                                                               l--k>\--lli--(~ ,··      ~h~.\\)I"'\
                                                     Ov~{v 1                    °&0 \-Jtr' I
(o          'b-r-e J °'
                     .A
                                    I'-'\ v\ e                             I
                                                                                                         l
                                                                                                    0o o V"\     -e.. \
                                    \.\,~n·,~~V\                 ~◊~-               u c; A-f                               '
                                                                                                   s00-t-.\- b 'f ~ 1... i,-,JCA \~
7
              ~c~e(

 ~
                  Jt ~-(       t,           \~t;,.. {'( '~ \)V'\         i-o~        I
                                                                                           Cf


                                   w \.,:, \e.,.           J-'L ~~,                                                       t-""t,."'1        ~of~
                            ~\-       ~            ~\    l--1\   ~ ('-,t ~                                                     P.~St)L-;v. ~ ~
                  8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 4 of 10 - Page ID # 4




          ;'\,V'    \--o           \--4                     ·, ··0 ~·               •~c,~•t,',~'-1~,                           . ~(~·'.rt_                    ,' ?-'('.~
                                                                                                                                                            >-f.Y'OI. , ·, ,,-.. ,
                     \-4 ·• ~ ~tA \                                                                                                A<:??rl;~·:'1.-.·-             ,             2a ~s
                                   r•    ••   -   '•   •



  .\:}~:·.                                                          .·.   ir-:CV\'.'\t\ \\ VJe..,.,<Jb:·                                                              .V'.


                                                                                                                                                                  ~~2~ ...\--~ r;-
                                         ~                    e."' \ ' ~ i,..
                                                                                                                                      USt-1C.
  G\. \-\-~         f \.t 2,        -                                                             \..; .\-o -       Ir'I.e.


  f \ "~             t4l-               \ "'\-0                     v SM c                        1;:,..o""~ e, w"' f                         o~          .....         (-' \ "    ~           .\--0

     ~ •. ' \)', e-.~t>l
   'S,   c-                                        ;          CA ·                     5 f!-e,C:. i;.:;_(i,. \ \ 7f                          t::°' IA. C~\,..            f
                                                                                                                                                                      <:> .~ ~72.,.o <::.
                                                                                                                                                                                     ;           ,e,.
                                                                                                                                                                                             t-,_--- • "-~ :~--   tP.




   ~c.._ ~ a..                                              9e- ~ c• ~ >r                                 ~ to               c ""~                 .\-o           .\-k               KC'f" ·, ->r
                                                                                         I
                                                                                         7
                                                                                              I




 ~•':'':'t~                  _y~r~ "'')".-'"' -                                      Sc.,o-\-~ ~. -o.tKA ~,..,~ ~-"\
   w r,.. '>          .:~c:;<;,i.:                         ~'tof~-_.,"' ,.\ ;, (=(,' ".' e ., • ...., \ \\-. . :.') 't-~~ .\-\ . -v,.""'wa              ~
---, ·~.-(
      -- · · ,c,'t."' .,--_
                      ,__ -,-
                            """ 'h •·
                                 O I
                                                                                \ ~\,,.,.e
                                                                          ._' , V..,    .
                                                                                                             ~- -
                                                                                                                          , 1-·
                                                                                                                         ..-n:.,       - I\•
                                                                                                                                          ,..., . .'\'>
                                                                                                                                                     ,~ . '- •• ' ,,.,,
                                                                                                                                                                    ' • - - .,.,
                                                                                                                                                                             -               s Se tf

    jo,~2'                   ~¾
         s
 <Q ~ \,.._ov"\ ..0 (                    lt..
                                                                               ~• >                        _c,.J-~ r
                               t.- \;,

 c,..', ":, v    c-,.\\; "''o-                -' (o          :· M ·                                                                 " ,...         Co; \ :\e..c C"' \:-. \\ .-,.              v-> \ \-\.,

 1..-',<,        Jo \--t,H·             s re,\- .                    I ""           s<-: -0 ' '"'J
                                                                                     ------             CPt •            O     '                        s (..      C \-~             (, -                 w O '-' \       ~
 '-I ._ \ \ li-            .j ,:f't·-rt--i                      O (:. \-            ..f- +-4 ',;, ,q.e.                                   c,. \         k             -1--o \ 2-       V   s s. ~~
  ~ c..,, -Vr          b . - O.e.                      ~ ~ ':'. "'-\ "' 0\                                A-\ S c:,           '3 {' ~t<        ~        q:..,._ \ '.t-          \ '-' ,.... od                     f..,
  \,._~'., -~\\\\:"'t'"'\ •~,--l"~s 1 ,..... '2,061 ._,-., vv-h\ ~k- f~S.e---!.~
 ""\..',\A. -.,';,. ,__ .,"'(,o, \..:. .' ,-1 L \ k- CV $ Af - rt.'t.,w. ¼ ii . ?ct- \--4' . cl "'\"' --                                            ~
 f-\.e, 1i.:·,r K'<"CR.. , <>-- ..-.. · - o W "'- ,f ft'OA.i.4~                        ~
                                                                                d -\c- -· ("" 1:, \, C                                                  ~
  (' ...( I<'          0""               "I.:,\-\..             ~         '$ "'-..! ),.\...         '.)   1,- ,...~ ),        ~         ".) o-"-'-- - -,.,..L                ~ ~ ':,       C. M ';l_
  ,\-\... \ ',       -\--o<:>"' I'\ "'te..                      1""              2.-o <:>'i!,
                                                                                 -=
                                                                                                             o (:-           M;_ ,                       /VL-..J e.      <         C.:- \ le .!                   +k
 o~(-\lU ·                 f\..t. vS M·                              \t            'i2R,f-e--C'-~                +       U- '-\.        So ,             ( .-..       '2J.) O'e,,           I (:..;')v rt:.!.
         8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 5 of 10 - Page ID # 5




                                                                                                                hJ c-... S:.         5 -h \ \ ·,'-" . h ,')"-" i~lLo
                                                                                                           of                °'- t:) ~ ..                 --(l-e..       o F-,~ W~


                                                                     0- I"           0 -.J c:f          { \ ~.:                 '.\='.'f,;,,.;..      +\·•t\          'I'" .< S   'J t, ,
  'So             \--\41           o 'o \-£< ;""" ca                 ,e.,/'"" < ~ ?.                    \-\..e.            N-""' <;                '\-0          B. ,.,_,.. C ,...
 ,\,¢
'V,('.\vC t-A'<-
                 (A.
                                  ~
                       1.,c.e,(">,' ~ • \
                                        le           v->\..,:,        ~'"'                     ~>,- -\-c                         ~                  c..t.,v<¼,<                   µ\\\.._
    1'4                \        ;,\ c. "     ~ o,;,t ~        . .- 7            f\ c..,..,..e.    •        \          f',€,. -i re   r     1,...4,,., J              ':, « c. \::' •
    I            }\.-e.v"           \-t)- f,""1,Z                of            P"          "    ~c                    ,.,_,+ ·;                    c,..        ¾"•-                _,µc\



                                                                                                                ~
~>£. J
       , ~. ~'L - C- ~
        .,.; •,\ \,, \.,. \ ')\.-o..c (;,. '
  Y.)V J,,             V                                                                       vi l-- V" t.¢
                                                                                                         c,..            /'-'\ \ •••,.', C.          '-'2-- I\         f' \.-...c,.,,-.ll,    \

 \-:-o       \         i,..:.       ;. ,... i._u u.-f:,.,             u.. \ \         r~                        (._c.-.\ \ \         \        ..tJv<,,:,\ ')               \-c           Ii
                                                                                                                "' r4-           of fa" \~2                            ½~            -\-4
                                   c,,,.c, v'"\ '1,-~ ~ t-.. \.;\.)•,A,~                               C. • 't- . f', • . '\:)..d......_~ ..... ~ ~,                              t~
         O

                                                              "U·          '
                                 v,e.. ~ ~ t,. ..,... ..!\- ~              '\

                                                      tla..t""~'" - ~ ..
                                                       ~                                                        ~                                                      ~
                                     \,P ,\---\...
                                                re.-s. ' .!.e...\-t- ''"' \                                                              t-k-                                                r
   ~ ~ ~                                                             ~~                                                                                                               ~
 l-"
                                        ;-. r                                                         \-<> ,r                                              'S \) \.:, et :.,           C,


"' ( '>,:,~')tk
-\-0        ; ._, l \
                    ~· ~ ' , c                                                  ,So~ .\,\.-'-
                                                                                           -"'')
                                                                                              -                             Ct<\ \e_ J               c,.. ,. 11;,\., d::·                    \..q

  H-             s     ~ ~ ,~ s i c. _,r.:,- i                                      -; ...tc,. ,.. a..-           ,         c: -1. - ,.., sA                   e---. e1... ")c.(...            ·


1\r,. t- C              ~S +o ',
                   0- l Q                                        ·   \).,_.,.. \    ', -          l     vJ     ~ ~· ..,_, \\I-<>" ', .                I"' '1           t,,.:,"'   ~      -1,-

~\i:.t.ti                                                                      ~~ e.
                                                        0
                                                                      ~


                           \"-"°         +¼-                I).<. h:,- d.<-         \- "" i.              ~ · :::
  ~
 1<               "'         -:;;,o <      ')£.~I                     l::)t;.                  o""        -e. 'i ',,( " )'-' C ', <..,.:. \ V' e...i,,..,,..e:
8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 6 of 10 - Page ID # 6




                        ,,
                               f- \ "" ') U"            ~e.,.'.,\·          'f   ''('f''"'t :·, ,
                                                                                       .




                                -
                             'l"\.(lv-J{.~
                                                   )



                                                       0\.
                                                           -•
                                                              0'1


                                                             \_:,VI.,..~
                                                                              )v~ \-


                                                                       www,,:, ...
                                                                                     "-e..~
                                                                                     .,,..,4.
                                                                                                  -~


                                                                                                         a,..   re           OU'->f -~e-~                    ~             ,.....~ \     ~.\c.-«7        c...       e"' r
                                                                                                                                                                                                                1
                                                                                                     • '~                -\--\..e.. • U)V\;\+P~    P"'<f'G'J~ ·, ~
                                                                                                                                                              4           TL.e.-
                  't¢.           \:,(t.."~                 b\.-J"'-                    \-\..e_,     \-£.f')('.+- ·:;.o . k.,\\ .. ~,~-,Y"~t...\.',\•._\_7 I
                  1_
                  ~
                               1.:::-·\\
                                 "'           ~
                                               ,   u. ,,        _1>_

                                                                 '>
                                                                       \G..c.'c::'"        M!~      Sl.,)½°\e
                                                                                                                '-'     l1
                                                                                                                          1.. ''
                                                                                                                               1       o-r
                                                                                                                                                     ,.\ _
                                                                                                                                                     ~t-(.A.i.~              t-'"'~
                                                                                                                                                                                     ,
                                                                                                                                                                                                    l-1,\-i--.
                                                                                                                                                                                                                ,



                  l-=>t.."'-\         o('" s~\t. (>o\~Lt.\ -\-o                                                       c..o.,...\-\,c.\--             ~~....,,hol4:,·~c.e..\ ta<.\-v~
             t,o(                 \;,.-e" I::'             Aow- of-              t~ +"'rr)e+.                                              N\:l"'.           I'"'\\ \~e..r 1 O'f~''"'~'j
             C,.\ '-\.' \ I.,.'°"" )               C ~-         µ. ~ ~ I"' t;·t-. . c-,.. rt_:: ~ ' "' d°                                      plA.~c                 i 1.-.+.o           +-1..., ~
                                                                                                                                                                                                . . ,,

                    .                      \\b .,.,.          -\-k               -\--"'r')e.-V.-~.('"                   't}\1,.c..t'       he-'--''-!"""          c..hofperr                ~cv-..\-
            -\--o S,v<'I ~ '-'""-..
                                                                                                  C,,Q                 ;,4\ ~ ~ \'.) .... f     'f      ~ c,..X, J         1:1-          "'
           t-=-,,.             ....)"-<"       or                          re ""
                                                                t-t.~t.......e..
           'o\ ~ i."-" ~_:¼J 't!                             be.~~':)_ ~ 'o\e.. +-o                                       "-' \ i             "'I     -t-o    n             hv,..,., .. .--s
                                                                                                  C..~'t..PI,.                     ~-{~~1,,."'~               :t\-1._            w,\\ "'~

                                                                                                                                                                                 ,rt<.c ~ e -R\\ ""1.
                                                                                                                                                                          c.c.. (         ( (,,.,   ~\ ~
        ~ \J (,\.-.            "\

       ~,~~ ~                   '"s ~ ""'D -
        LA_J·...
        ("'!"""          ,\.
                             ;-I.I\~•-~ ·.\,,,\..e...                                                                                                    \




                         (>~~<~ . \S                                                                            e-,... c.. ~         +-e-- r 'J e -\-- ,          ~         \.\- -\-iAr1eh
                                                                                                                i            l,ke~                                           I




      (.,o ,v\MV~\~
                        .\t,..r,i,:.               c)v,.


                                             -~1:4.S,e~                ~t.A'tf"                   1 -"      "'
                                                                                                                                              w·,\"'
                                                                                                                                                               -
                                                                                                                                                              c_-gA
                                                                                                                                                        c.,J \t.      ~
                                                                                                                                                                                 ~

                                                                                                                                                                             \"i - 'l . ~ )
       TW~t ¼i                        ,~- ~, '-\', C\Je.. \~,                         +~t. ~ e.,1<!"
                 8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 7 of 10 - Page ID # 7




                                                                                                        -\-.e           ,\-'-e..        -\.&-- .f ~ e. ~                        v'V'\V,. \

                                                                                                    ? \..e., t, ¼              t-·~ \=e... •4~ '- \ . _A.-<:i......_·h (..-'l.,
                                                                                                                                                                                              i .., ;_ ,
                                                                                                                                                                                                   ·:
                                                                                                                                                          ..,   •~••      ~:•   C•             •




                                                                                                                                                                ~~                      .V
                                      \-r-e,,... S\)....,                                                                                                                              --
                                         . ~ ......~~

                                                                                                            -           .
                                                                                                                                   ~    f~"" 1
                                                                                                                                               ,_       1117




                                                                                                                                                         . M,
                                                                                                                                                            ~
                                                                                                                                                                ..,,...




                                                                                                                                                              \...,i} \!!,v'1l~                         l
. ,-,w. ,._,,.),\ .                     \JV' l.::tf 'I-         '           _rAJ1A__:'::-\ \   "i1 """s. i.-,_, 1=_le.. ., . ~ -lv~
                                                                                                                        . ,r· .-                                                        -•



    Q \J'(        \'   ~~     •   C>¾> ·,: u " ~l..t C'-.) \ ¼v-e .., ··...:-: . " u " s..,...., \..·"'I' '· _
'f\..e,                \)S f't'r                 ':)c,-~             I'"-       (..o \,.,, f , _ ~                      'S,f,\\.--')$          I        C.,0                     ~ V~~
    'o (.M-'                <' ,.-.. I             o.. L- h ,,      ~ \.7       \--0         c .... '-' ',R.-           \,-\..e.         ¼->- r ':>'     ~ · c: ~ c:_::
     w \,.J.,..            ,.-.. ._ ...,,.,. 2,       c.. ),.        ~'¼..-        -\-"' r ')e \~               ½ .:s    ~I         .      'Tk                         f' 1-.:> \.o t
0     f                           ~
                  ',.J"(-111\. f - S'' . .,.-..re,. . - (>'1                  -\-4             'I · 't, -          ~?.,t\;>-l
                                                                                                                        -S, \ ¼,}..:·:•:~.,;....
                                                                                                                              I:,    ,         "-' \,.. ;
                                                                                                                                                 -.'.\             ,,•\,-!A\p,I
                                                                                                                                                                                     C.'-    l "- "
                                                                                                                                                                                             ~·t-
                                                                                                                    \Ai-..~                 ',~\-~                                    ~\,,JIA7_

W          ·,'>,;\..     ~\ ')~\r'-1--11                M-(1..              f<,<       '-1 ,c..C-   ~   t       I _,.       ,\--¼           .)-.J   ~           t,:. M \                     ~~
W \ \.\,.               ;,,..½ v~ ck (' <.,~l:!'.i~~                                                                                      ~ ~                              ~v-<1-            \:<' . r-,
p.v~y.,,. . 1                         .,..,..,     ~"                i:S         \,P,,<,.>      . 1;,-e.,ht'-4-?                        or ~._ i:c.r                                         b1 · ·
    ":,.:> c,;;c. "°'1             ~ 'r,<r)               .,,J-e. (, ~.,.
                                                            ' . '1

                ~¼?                        "'s <!,,g,, \ "'s·~.. ~ _
                                       ~ ---- l. , , "',.--~
                                                    -----                                                                                                         e:'2. \ c:,j(,,~
    .:.,

.
     l.-\: U> c.. ~,        1, \ \                                          ,\-\-.f 'I -        () S'\:,-1><"" -e .\- " \                           \
                                                                                                                                                                  ---
                                                                                                                                                                                     ~1
                                                                                                                                                  )
                                                                                                                                                  ---
                                                                                                                                                   !:>
                                                                                                                                                  -~
                                                                            .,.t,
                                                                                                                                                                                     _.,...
                                                                             ....>
                                                                             .¼"'
                                                                               ,.                                                                     l                              --   !                    ,j'
                                                                                                                                                                                                                  !                                                                                                             .. ,
                                                                                                                                                                                                                                                                                                                               <;..~
8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 8 of 10 - Page ID # 8




                                                                             il
                                                                                                                                                                                                               ~(:
                                                                                                                                                                                                             ,ri/1"
                                                                                                                                                                                                                                                                                                                                J
                                                                                                                                                                                      . .,.,. \
                                                                                                                                                                                      v'1                         .,;;
                                                                                                                                                   ()
                                                                                                                                                   0
                                                                                                                                                                                          0                  ..".;}.                                                                     ;ti                                     l
                                                                             ~
                                                                                                                                                      Q                              _.   "'-
                                                                                                                                                                                                               ·--
                                                                                                                                                                                                                s
                                                                                                                                                                                                                  ....,
                                                                                                                                                                                                                  ,....,
                                                                                                                                                                                                                                                                                         ~\
                                                                                                                                                                                                                                                                                         ~i
                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                                                                                                                -+-
                                                                                                                                                                                                                                                                                                                                       \
                                                                                                                                                      i                                                                              - r--                                               _.,., l
                                                                                                                             I!,                                                              ~
                                                                                                                                                                                               r
                                                                                                                                                                                                               1                                                                           ti                       < a)\
                                                                                                                                                      i
                                                                                                                                                                                                                                                   I
                                                                                                                    ...-
                                                                                                             ,- .
                                                                                                               (.\
                                                                                                                         - "~-
                                                                                                                               r
                                                                                                                                                          0
                                                                                                                                                                                              ;t:
                                                                                                                                                                                               J
                                                                                                                                                                                                                                             \J)
                                                                                                                                                                                                                                              1.                                          ii          ..

                                                                                                                                                                                                                                                                                                                    cJ
                                                                                                                                                                                                                                                                                                                    /
                                                                                                                                                                                                                                                                                                                    c,)                    .-t"
                                                                                                <
                                                                                                      '             '~ t:
                                                                                                                                i\
                                                                                                                                                                -                              ~                      --!                                                                   c:.)
                                                                                                                                                                                                                                                                                           \J;i·
                                                                                                                                                                                                                                                                                                                                            {
                                                                                                                                                                                                                                                                                                                                            \i
                                                                                     --}.       i"\j                .           i                         0                                                                                    r                                                                                            "'O
                                                                                                s
                                                                                                                                                                                               ......
                                                                                      -.,,''i                               -l                            0                                    ~                         ✓-                   )-
                                                                                                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                                                                                                                                {              ,..J
                                                                                      1         ...n                    r        f
                                                                                                                                 f
                                                                                                                                     t                    ~1                                   >a)
                                                                                                                                                                                                                          tj
                                                                                                                                                                                                                          ..r
                                                                                                                                                                                                                          ....                 s                                                &                .,k'
                                                                                                                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                                                                                                                                             aj
                                                                                                                                                                                                                                                                                                                                            u..
                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                                                               ..)-
                                                                                                                                                                                                                                                                                                                                                                 -i
                                                                                       ~             (                               'i
                                                                                                                                                                                                {
                                                                                                                                                                                                 -                        ,j                       3                    .i~-,               ;   ·j,                     .j,
                                                                                                                                                                                                                                                                                                                                             j
                                                                                     ~
                                                                                                                                                                                                                                                                                            4--                     ..-f)                                       ~--
                                                                                                                        j}-.                      -dr'                                                                   ,,.J                                        Qi.!
                                                                                                     ~                               ~
                                                                                                                                     .
                                                                                                                                     \;                                                                                   J                        0                  ..,,                       0
                                                                                                                                                                                                                                                                                                                         $
                                                                                                     ~                                                   ,.                                                                                        ..r                     l
                                                                                                                            -            t",                                                     I •
                                                                                                                                                                                                                                                       -S                                 .y.-                      i;,,j;                      't._:,\.
                                                                                                                                                                                                                                                                                                                                                                          -l•.
                                                                                                                                           t u-0                                                                                                                                          ;-,--;1
                                                                                                                                          .                                                                                                                                                                                                                      <I\
                                                                                     u-                                                                                                       ~                           ~                        ,D                .. ,,' ..   ~
                                                                                                                                                                                                                                                                                           ,d
                                                                                                                                                                                                                                                                                                                                                    0             .. ,,
                                                                                                                        ~!'\:                                                                                              ~                                           ,,                  :J, i'II'
                                                                                                                                                                                                                                                                                                                        j                                        .,.5.
                                                                                     --
                                                                                      ;i
                                                                                        ~
                                                                                        .r' '   cl\
                                                                                                .-k
                                                                                                     !:
                                                                                                                         ;l  -- ~
                                                                                                                                                          ~~
                                                                                                                                                             J

                                                                                                                                                                                                    0
                                                                                                                                                                                                 .c--w,,
                                                                                                                                                                                                                           _,..{
                                                                                                                                                                                                                                !
                                                                                                                                                                                                                            . ,.,
                                                                                                                                                                                                                                                   1-
                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                       ...:-.
                                                                                                                                                                                                                                                       _!j;


                                                                                                                                                                                                                                                                     -T~
                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                       f    $
                                                                                                                                                                                                                                                                                                                            6
                                                                                                                                                                                                                                                                                                                                                    J
                                                                                                                                                                                                                                                                                                                                                      ..,.,,
                                                                                                                                                                                                                                                                                                                                                     ,A"          t
                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                    c;)                         y
                                                                                                      .::.
                                                                                                    ,"'{)
                                                                                                                                                            ~"
                                                                                                                                                          ...,,.,,.,.                         _,.,,.-                           J                      -"'..!i                                  ~
                                                                                                                                                                                                                                                                                                                                                     ~
                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                ~                                       ;1                                                                                                 IJ
                                                                                                                                                                                                                                                                                                                              .,,.,,
                                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                    1·•,•                   r"
                                                                                                                                 -            i

                                                                                                                                                             \"!,.
                                                                                                                                                                                                                               /,,,.,
                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                                         J'-
                                                                                                                                                                                                                                                                            Jr.,,..                    X
                                                                                                                                                                                                                                                                                                           Vo
                                                                                                                                                                                                                                                                                                           4)

                                                                                                                                                                                                                                                                                                                              -i                        ~
                                                                                                                                                                                                                                                                                                                                                                                 t--~·
                                                                                                                                                                                                                                                                                                                                                                                 !   ••
                                                                                                      ~
                                                                                                                                                               ...:r                                    --t"                                                                                                                                            1
                                                                                                                                                                  .,fl      v'
                                                                                                                                                                            ......                        ..,f>
                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                    .,;;/;                                       ~
                                                                                                                                                                                                                                                                                 ,j                         \                                                             j
                                                                                                                            ~\
                                                                                                                                                                                                                                                                                                                                                         ,/>
                                                                                                                                                                                                                                                                                                            ~                                             _,,.
                                                                                                                                                                   1          .!,,
                                                                                                                                                                                                          1                                                                          ~                                             <;                    ,,,-               •✓
                                                                                                                                                                        ~   ,,,,,,
                                                                                                                                                                            r"                             -.s--                .j...,                          ~-
                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                           ;i                       0
                                                                                                                                                                                                                                                                                                                                                                           ,-,
                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                 __J
                                                                                                                                                                   ~                                      j                              0                       0
                                                                                                    4-
          .';,.. ,_

             _··c::.;.•,~ ...   8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 9 of 10 - Page ID # 9

                                                                                                                              Hasler                           FIRST-CLA!3S MAIL

                                                                                                                              03/08/2021
                                                                                                                              US POSTAGE                       $00.51Q
                                                                                                                                                                ZIP 68528
                                                                                                                                                              011011639928




    <?\i{A '),t__
    ~c~c~

\

                                                                              J   'II' 11111 II hI,,,) p, IJI 11 Ill II II 111 1•1' lII, IJI, 1JIJ II11II,. It I II
8:21-cv-00098-RGK-PRSE Doc # 1 Filed: 03/10/21 Page 10 of 10 - Page ID # 10




                                 'nu:csccsssr
                                    81111 1   ,
                                                                              \
                                                                                  \
